DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
2/4/2022. In Applicant’s amendment, claims 1 and 4 were amended. Claims 15-17 are new. Claims 1-17 are currently pending and have been rejected as follows. IDS filed 1/13/2022 was considered.
Response to Amendments
Rejections under 35 USC 101 are maintained. Applicant’s amendments necessitated new grounds of rejection under 35 USC 102 and 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 6 that the abstract idea is integrated into a practical application because without the claimed system, a user would be unable to determine which meal is being cooked by the cook at the cook’s home for sharing and/or purchase. Examiner respectfully disagrees. The limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). 
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 7 that Camacho does not disclose wherein the meal is for sharing and/or purchase. Examiner respectfully disagrees. Camacho at paragraph 68 “At step 160, a final confirmation will be sent to the meal seeker with instructions for picking up the cooked meal” noting the meal provider cooked meal ready for pick up by the meal seeker.
Applicant argues on p. 7-8 that the cited references do not disclose the newly added claims. Examiner respectfully disagrees and has mapped the new claims below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system). Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-14 are directed toward the statutory category of a machine (reciting a “system”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claim 1 is directed to an abstract idea by reciting […] receive … meal data from the cook … wherein the meal data includes cook information corresponding to a cook … and meal information corresponding to a home-cooked meal; automatically store the meal data … and make the meal data available for search and selection by a user … receive … search request information for a meal from the user … automatically process the search request information and send for display …. the meal data … including the cook information and the meal information; receive …. a meal selection from the user …. and automatically process the meal selection; and send a notification to the cook …. that the meal request is a request for a meal corresponding to the meal data sent […]; wherein the meal is cooked at a home of the cook and wherein the meal is for sharing and/or purchase. The claims are considered abstract because these steps recite certain methods of organizing human activity like managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims receive a search request for a meal from a user and display the results of the request based on criteria matching in the request and process a selection for a meal to be cooked by a cook for the user which is managing interactions between people.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a user computing device; a cook computing device; and a server having a memory, wherein the user computing device and the cook computing device are coupled to the server through a connection established by an app operating on each of the user computing device and the cook computing device, and wherein the server is programmed; a signal) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, 11 , and 16 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Camacho et al, US Publication No. 2019/0043143 A1, hereinafter Camacho. As per,

Claim 1
A meal sharing system comprising: 
a user computing device; a cook computing device; and a server having a memory, wherein the user computing device and the cook computing device are coupled to the server through a connection established by an app operating on each of the user computing device and the cook computing device, and wherein the server is programmed to: (Camacho fig. 1; [0059] “providing a meal cooked by a meal provider to a meal seeker. An exemplary system is depicted in FIG. 1. In the exemplary system, meal providers and meal seekers do not directly communicate with each other. Instead, they each use networked devices 10 to communicate with a remote server 20 via network 100”) 
receive a signal that includes meal data from the cook computing device, wherein the meal data includes cook information corresponding to a cook operating the cook computing device and meal information corresponding to a home-cooked meal; (Camacho fig. 2C noting the Meal provider communication information on meal options to the remote server; [0069] “at steps 102 and 104, database of meal providers … can be established … the database is established using information submitted by a meal provider”)
automatically store the meal data in a memory of the server and make the meal data available for search and selection by a user operating the user computing device; (Camacho [0069] “at steps 102 and 104, database of meal providers … can be established … the database is established using information submitted by a meal provider”)
receive a signal that includes a search request information for a meal from the user computing device; (Camacho [0061] “At step 110, a meal seeker sends a meal request to a remote server, using, for example, an interface on a mobile app on a cell phone”)
automatically process the search request information and send for display on the user computing device the meal data stored in the server, including the cook information and the meal information; (Camacho [0062] “At step 120, once the meal request is received at the remote server, the system launches a search of existing available meal options by matching or substantially matching criteria from the meal request with description of such existing available meal options. Available meal options that meet the criteria of the meal request will be combined to form a list of available meal options. The list will be sent to the meal seeker in a ranked or non-ranked format.”)
receive a signal that includes a meal selection from the user computing device and automatically process the meal selection; (Camacho [0066] “At step 140, the meal seeker browses through the result on a networked device and selects a meal option. The selected is then transmitted to the remote server via network connection.”)
and send a notification to the cook computing device that the meal request is a request for a meal corresponding to the meal data sent to the system from the cook computing device.  (Camacho [0067] “At step 150, a meal provider associated with the selected meal option will be notified”)
wherein the meal is cooked at a home of the cook and wherein the meal is for sharing and/or purchase. (Camacho [0003]-[0004] describes a need for a system where a stay-at-home mom has time for extra meal preparation and working professional has a desire for home-cooked meals but not enough time; [0068] “At step 160, a final confirmation will be sent to the meal seeker with instructions for picking up the cooked meal” noting the meal provider cooked meal ready for pick up by the meal seeker)
Claim 6
wherein the meal information includes a location for pickup of the meal, a time the meal will be ready for pickup, and a cost associated with the meal.  (Camacho [0027] “the one or more food preferences are selected from the group consisting of … price, time preference, take-out option;” [0061] “the meal request specifies when the meal should be ready for pick-up … a meal seeker can specify a location where he or she would like to pick up the food.”)
Claim 7
wherein the cook information includes a rating of the cook, a review of the cook, or a rating and a review of the cook.  (Camacho fig. 5C; [0126] “FIG. 5C shows an exemplary profile page of a meal provider. The page includes a tag "Cook For U," which identifies that this is the profile of a meal provider. The page also includes the address of the meal profile, a picture of a dish prepared by the meal provider, as well as multiple reviews from meal seekers who have previously requested this dish from the particular meal provider.”)
Claim 9
comprising a plurality of cook computing devices.  (Camacho fig. 1; [0059])
Claim 11
wherein the app includes a module for allowing the user to rate one of a plurality of cooks operating a corresponding cook computing device of the plurality of cook computing devices and post comments associated with the rated cook.  (Camacho [0074] “a meal provider profile also includes feedback information from a meal seeker; for example, a meal seeker can review the dishes prepared by a meal provider and give the meal provider a star rating”)
Claim 16
Camacho teaches
wherein the meal is for sharing. (Camacho [0068] “At step 160, a final confirmation will be sent to the meal seeker with instructions for picking up the cooked meal” noting the meal provider cooked meal ready for pick up by the meal seeker)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Camacho in view of
Hernblad, US Publication No. 20040054592 A1, hereinafter Hernblad. As per,
	
Claim 2
Camacho teaches
wherein the server is further programmed to receive a signal that includes payment information from the user computing device, Docket No. 01941.0025US0213wherein the payment information includes stored payment system data of the user; (Camacho [0072] “A meal seeker profile is associated with a payment method”)
[…]
[…]
[…].  
Camacho does not explicitly teach
automatically process the payment information; 
charge an electronic payment from the user; 
and send the electronic payment to an account designated by the cook.
Hernblad however in the analogous art of food preparation teaches
automatically process the payment information; (Hernblad [0152] "Then, after the customer has selected all of the items to add to his/her order [30], in accordance with the Order Processing Logic in FIG. 8.3.1 :steps 25-100, he/she then selects his/her method of payment [40]. If the customer selects the cashless payment medium [50:cashless], then he/she inputs or transfers his/her cashless payment medium (or its information) into the terminal [60].")
charge an electronic payment from the user; (Hernblad [0152] ''The cashless payment medium is then validated and the amount of the customer's order is charged to the medium [70]. If the cashless payment medium has been accepted [80:yes], then the logic proceeds as described in the "Post Payment Logic" section below.")
and send the electronic payment to an account designated by the cook. (Hernblad [0210] "At the same time that the system asks the customer on his/her mobile device if a receipt is needed [100] and updates the customer's reward points [75], as described in FIG. 8.3.4, the system also sends the customer's order information and payment status to the establishment's in-house server [80] and the establishment begins to process the order [90]")
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Camacho’s food sharing server to include automatically processing payment information electronically in view of Hernblad in an effort to allow for time saving cashes mobile payment (see Hernblad ¶ [0221] & MPEP 2143G).

Claims 3 and 10 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Camacho in view of
Wiedl, US Publication No. 20110055044 A1, hereinafter Wiedl. As per,

Claim 3
Camacho does not explicitly teach
wherein the meal information includes ingredients for at least one dish forming a prepared meal.  
Wiedl however in the analogous art of food preparation teaches
wherein the meal information includes ingredients for at least one dish forming a prepared meal.  (Wiedl [0058] “In addition to recipe information 310, ingredients information 312 includes information representing ingredients that are used in recipes”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Camacho’s food sharing server to include ingredients for a dish in view of Wiedl in an effort to identify possible allergies or personal preferences (see Wiedl ¶ [0051] & MPEP 2143G).
Claim 10
Camacho teaches
wherein the server is further programmed to send for display on the user computing device a list of meals for selection being prepared by one of a plurality of cooks operating a corresponding cook computing device of the plurality of cook computing devices, […].  (Camacho [0124] “FIGS. 5A-5C illustrates how a meal provider can be presented to potential meal seekers. In FIG. 5A, a meal seeker can flip through a list of meal providers by their specialties and numeric distance from the meal seeker.”)
Camacho does not explicitly teach
[…] wherein each meal of the list of meals corresponds to a particular date.  
Wiedl however in the analogous art of food preparation teaches
[…] wherein each meal of the list of meals corresponds to a particular date.  (Wiedl [00148] “meal event information 304 represents information for a particular meal event, such as a dinner party. Information representing a meal, such as the kind of meal (e.g., dinner, brunch, lunch, barbeque or the like), the date and time of a meal”)
The rationales to modify/combine the teachings of Camacho with/and the teachings of Wiedl are presented in the examining of claim 2 and incorporated herein.

Claims 4-5 and 17 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Camacho in view of
Near et al, US Publication No. 20060191885 A1, hereinafter Near. As per,

Claim 4
Camacho does not explicitly teach
further comprising a plurality of uniformly- sized meal containers, wherein the cook may place the meal into one of the plurality of uniformly-sized meal containers.  
Near however in the analogous art of food preparation teaches
further comprising a plurality of uniformly- sized meal containers, wherein the cook may place the meal into one of the plurality of uniformly-sized meal containers. (Near [0039] "comprising a plurality of uniformly-sized meal containers, wherein the cook may place the meal into one of the plurality of uniformly sized meal containers.")
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Camacho’s food sharing server to include uniformly sized meal containers in view of Near in an effort to allow for standard container shapes based on meal type (see Near ¶ [0039] & MPEP 2143G).
Claim 5
Camacho does not explicitly teach
wherein each of the plurality of uniformly- sized meal containers is segmented.  
Near however in the analogous art of food preparation teaches
wherein each of the plurality of uniformly- sized meal containers is segmented. (Near [0039] "Meal packages, as used herein, refer to self-contained packages of food material, where each package may be divided into plural sections, and the sections may be provided with any combination of meat, vegetables, starch, fish, soup. etc.").
The rationales to modify/combine the teachings of Camacho with/and the teachings of Near are presented in the examining of claim 4 and incorporated herein.
Claim 17
Camacho teaches
[…] and further comprising a plurality of cooks each operating one of the plurality of cook computing devices, […]. (Camacho fig. 1; [0059] “providing a meal cooked by a meal provider to a meal seeker. An exemplary system is depicted in FIG. 1. In the exemplary system, meal providers and meal seekers do not directly communicate with each other. Instead, they each use networked devices 10 to communicate with a remote server 20 via network 100”)
Camacho does not explicitly teach
further comprising a plurality of uniformly-sized meal containers […], wherein each of the plurality of cooks places the meal into one of the plurality of uniformly-sized meal containers.
Near however in the analogous art of food preparation teaches
further comprising a plurality of uniformly-sized meal containers […], wherein each of the plurality of cooks places the meal into one of the plurality of uniformly-sized meal containers.  (Near [0039] "comprising a plurality of uniformly-sized meal containers, wherein the cook may place the meal into one of the plurality of uniformly sized meal containers.")
The rationales to modify/combine the teachings of Camacho with/and the teachings of Near are presented in the examining of claim 4 and incorporated herein.

Claim 8 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Camacho in view of
Jordan et al, US Publication No. 2014/0136307 A1, hereinafter Jordan. As per,

Claim 8
Camacho teaches
[…] wherein each available meal includes a common food type associated with the special event notification and has a corresponding pickup location located within a predetermined distance of the user computing device. (Camacho [0062] “if location is the top priority, only meal options within a specified distance will be presented to the meal seeker. If cuisine type is the top priority, only the specified cuisine types will be presented to the meal seeker.”)
Camacho does not explicitly teach
wherein the server is further programmed to send for display on the user computing device a special event notification, wherein the special event notification includes a list of available meals for selection, […].  
Jordan however in the analogous art of special events teaches
wherein the server is further programmed to send for display on the user computing device a special event notification, wherein the special event notification includes a list of available meals for selection, […]. (Jordan [0012] "The determination can be from the user purchasing a ticket for the event, indicating to the service provider that the user intends to be at the event, the user being detected at the event through a user device such as a smart phone, a user post on a social network, information from emails (such as scraping) indicating that the user has purchased a ticket or plans to be at the event, or any other suitable means;" [0013]"Next, at step 104, offers available for the user at the event are determined. Offers may be for virtually anything that can be purchased at the event. Examples include incentives, … for food;” [0020] "Using the various information obtained, the service provider can then present, at step 112, to the user, such as on the user device (e.g., smart phone), a map showing locations within the venue where the user can redeem offers or use incentives"). 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Camacho’s food sharing server to include special event notifications in view of Jordan in an effort to provide incentives for certain meals (see Jordan ¶ [0013] & MPEP 2143G).

Claims 12-13 and 15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Camacho in view of
Agarwal et al, US Publication No. 20190147521 A1, hereinafter Agarwal. As per,

Claim 13
Camacho teaches
wherein the app includes a module that enables the user to communicate with the cook through the server, wherein the user may request from the cook a particular meal to be prepared by the cook and obtain delivery instructions […].  (Camacho [0063] “when no existing meal options match or substantially match a particular meal request, the remote server can send a system request to one or more meal providers to solicit availability for make a meal according to the meal request;” [0125] “In FIG. 5B, a meal seeker can view a map where one or more meal provider is location. The map can also provide directions to the meal seeker on how to get to the meal provider's location.”)
Camacho does not explicitly teach
[…] for delivering ingredients to the cook for preparation of the requested meal.  
Agarwal however in the analogous art of food preparation teaches
[…] for delivering ingredients to the cook for preparation of the requested meal.  (Agarwal [0055] "For instance, a set of recipes 481 can be presented on the recipe UI 462, which can further list ingredients required 483, 485 to perform the recipe, instructions for performing the recipe, or a combination thereof.").)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Camacho’s food sharing server to include instructions in view of Agarwal in an effort to allow a cook to complete food related activities relating to a recipe (see Agarwal ¶ [0054] & MPEP 2143G).
Claim 12
Camacho teaches
wherein the server is further programmed to send a list of available meals, each of the list of available meals being associated with a cook of the plurality of cooks, wherein the list is sorted according to a rating of each corresponding cook.  (Camacho [0062] “the available meal options will be ranked by reviews of the providers of such meal options”)
Claim 15
Camacho still teaches a cook preparing a meal for a user. Camacho does not explicitly teach
wherein the user purchases meal ingredients and has them shipped or otherwise provided to the cook to prepare the meal the user is wanting to eat.
Agarwal however in the analogous art of food preparation teaches
wherein the user purchases meal ingredients and has them shipped or otherwise provided to the cook to prepare the meal the user is wanting to eat. (Agarwal [0058] “the computer server 22 compares a combination of the user's available foodstuff items and the set of available foodstuff 14 with the list of foodstuff ingredients of the at least one recipe 12 and identifies at 550, at least one recipe 12 based on the comparing. The method 500 can then identify, by the computer server 22, available foodstuff 14 needed to prepare the identified at least one recipe 12, at 560, and send the identified at least one recipe 12 and the available foodstuff 14 needed to prepare the identified at least one recipe 12 to the food-sharing application user at 570”)
The rationales to modify/combine the teachings of Camacho with/and the teachings of Agarwal are presented in the examining of claim 13 and incorporated herein.

Claim 14 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Camacho in view of
Mager et al, US Publication No. 20020038356 A1, hereinafter Mager. As per,

Claim 14
Camacho does not explicitly teach
wherein the server is programmed to integrate with a property rental system, wherein the user may be an individual using the property rental system and accessing the meal sharing system through the property rental system.
Mager however in the analogous art of food services teaches
wherein the server is programmed to integrate with a property rental system, wherein the user may be an individual using the property rental system and accessing the meal sharing system through the property rental system. (Mager [0233] "The tenant administrator determines which vendors require order completion confirmation. For limousine service, or food orders, or other services where the tenant administrator's manual confirmation is not necessary, the tenant administrator selects automatic order completion confirmation.")
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Camacho’s food sharing server to include integration with a property rental system in view of Mager in an effort to allow property administrators to manage the inclusion and categorization of vendors (see Mager ¶ [0093] & MPEP 2143G).


	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190254332 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624